*782OPINION.
Littleton:
The Board has heretofore had occasion to consider the question involved in this proceeding, wherein it was held that a taxpayer conld not take as a deduction the loss of a gain which had not been reflected in income. Charles A. Collin, 1 B. T. A. 305; J. Noble Hayes, 7 B. T. A. 936.
The Board is of the opinion that the cases mentioned preclude the allowance of the deduction of the interest on the judgment herein claimed by petitioner.

Judgment will be entered for the respondent.